DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to amendment received on 06/17/2022.
Claims 1 – 30 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 11, 14 – 18 and 20 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rink et al. (2011/0167920).
As to claim 1, Rink et al. (hereinafter Rink) discloses a sensor arrangement comprising a magnetic field source (7) that is mechanically coupled to a rotatable shaft (1); at least one conductive target (13) that is mechanically coupled to the rotatable shaft (1); a magnetic angle sensor (14) that is configured to detect a magnetic field of the magnetic field source (7); at least one coil (11) that is configured to excite an eddy current in the at least one conductive target (13) and to receive a signal induced by the eddy current (Fig. 4 and 6), [0054] – [0057].

    PNG
    media_image1.png
    560
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    738
    media_image2.png
    Greyscale



As to claim 22, Rink et al. (hereinafter Rink) discloses a sensor arrangement comprising sensing a rotational angle of a shaft (1) that is arranged rotatably around a rotation axis, wherein a magnetic field source (7) is mechanically coupled to the shaft (1), wherein at least one conductive target (13) is mechanically coupled to the shaft (1), the method comprising detecting a magnetic field of the magnetic field source (7) by a magnetic angle sensor (14); exciting via at least one coil (11) a current in the at least one conductive target (13); and receiving by the at least one coil (11) a signal induced by the current (Fig. 4 and 6), [0054] – [0057].
As to claim 2, Rink discloses that the magnetic field source (7) is fixed on the rotatable shaft (1) and the magnetic field source comprises at least one of: a permanent magnet; a ring magnet (7); or an injection molded ferrite.
As to claim 3, Rink discloses that wherein the magnetic field source comprises a dipole magnet or a multipole magnet (Fig. 8a), [0063].
As to claim 4, Rink discloses that the magnetic field source (7) and the at least one conductive target (13) are arranged to generate one or several periods of the signal per rotation of the rotatable shaft (1).
As to claim 6, Rink discloses that the at least one conductive target (13) comprises at least one of the following: aluminum; copper; a sheet metal; a plain piece of metal; a metal shell; a metal foil; a coil (11) comprising a conducting path with at least one loop (11); an open spiral or loop; or a closed spiral or loop.
As to claim 11, Rink discloses that the at least one conductive target (13) is aligned with a north-south transition of the magnetic field source (7) (Fig. 8A).
As to claim 14, Rink discloses that each of the at least one conductive target (13) is aligned with a magnetic pole of the magnetic field source (7).
As to claim 15, Rink discloses that the magnetic angle sensor (14) is arranged to detect a spatial direction of the magnetic field applied to it by the magnetic field source (13).
As to claim 16, Rink discloses that the magnetic angle sensor comprises at least one of the following: an MR sensor (24, Fig. 7, [0062]); an AMR sensor; a GMR sensor; a TMR sensor; a Hall plate; a vertical Hall effect device.
As to claim 17, Rink discloses that the at least one coil (11) is driven by an alternating current.
As to claim 18, Rink discloses that the at least one coil (11) includes a coil configured to both excite the eddy current in the at least one conductive target (13) and receive the signal induced by the eddy current.
As to claim 20, Rink discloses that the magnetic angle sensor (14) and the at least one coil (11) are arranged in a single package (20), [0057].
As to claim 21, Rink discloses that the comprising a processing device [0016] that is configured to combine the detected magnetic field and the received signal induced by the eddy current to derive a rotational angle of the rotatable shaft [0024].
As to claim 23, Rink discloses that combining [0016] the detected magnetic field and the received signal induced by the eddy current to derive a rotational angle of the rotatable shaft [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920).
As to claim 7, Rink fails to disclose that the at least one conductive target has a low magnetic susceptibility with a relative permeability in a range between 0.9 and 1.1.  It is well in the art that conductive target with low conductivity generally has low susceptibility and low magnetic permeability.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink wherein the at least one conductive target has a low magnetic susceptibility with a relative permeability in a range between 0.9 and 1.1 would reduce the susceptibility to low stray magnetic field.
As to claim 9, Rink fails to disclose that the at least one conductive target is glued or sprayed to a supporting structure coupled to the magnetic field source or to the magnetic field source itself.  It is well in the art to use glue as a fastening mechanism.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink wherein the at least one conductive target is glued or sprayed to a supporting structure coupled to the magnetic field source or to the magnetic field source itself such that would increase the stability of the device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920) in view of Tilsch et al. (8,163,144).
As to claim 8, Rink fails to disclose that the at least one conductive target comprises a tape or a coating.  Tilsch et al. (hereinafter Tilsch) discloses a technique for depositing materials on a substrate wherein at least one conductive target comprises a tape or a coating (Col. 1, lines 34 - 57).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink in view of the teachings of Tilsch such that at least one conductive target provided with high quality coating would minimizing material waste and make the device more compact.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920) in view of Hoelzl et al. (2007/0242758).
As to claim 10, Rink fails to explicitly disclose that the at least one coil comprises differential coils.  Hoelzl et al. (hereinafter Hoelzl) discloses a device and method for detecting flaws on objects wherein the at least one coil comprises differential coils [0066, as a differential coil set].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink on view of the teachings of Hoelzl wherein the at least one coil comprises differential coils would enhance the accuracy of the device.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920) in view of KARPEN (2010/0097057).
As to claim 19, Rink fails to disclose that the at least one coil incudes a first coil configured to excite the eddy current in the at least one conductive target and a second coil configured to receive the signal induced by the eddy current.  KARPEN discloses an inspection apparatus wherein the at least one coil incudes a first coil (316) configured to excite the eddy current in the at least one conductive target (325) and a second coil (318) configured to receive the signal induced by the eddy current (Fig. 3), [0029, Driver coil 316 and pickup coil 318 can be disposed in head assembly 308. When current driver 312 is activated, a current can flow through driver coil 316 to induce a current in a target 325 (e.g., a metal surface being subject to inspection). Pickup coil 318, which can be regarded as an eddy current sensor, can sense the induced current in the target and can output a voltage signal (an eddy current signal) varying in accordance with the induced current.].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink on view of the teachings of KARPEN wherein the at least one coil comprises differential coils would enhance the accuracy of the device.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, the prior art fails to show that the at least one conductive target is arranged on a surface of the magnetic field source.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 12, the prior art fails to show that an edge of the at least one conductive target is aligned with the north-south transition of the magnetic field source.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 13, the prior art fails to show that the at least one conductive target overlaps with the north-south transition of the magnetic field source such that a first portion of the at least one conductive target covers a north pole of the magnetic field source and a second portion of the at least one conductive target covers a south pole of the magnetic field source. These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 24 - 30, the prior art fails to show that the at least one conductive target is mechanically coupled to and arranged on a surface of the magnetic field source.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Response to Arguments
Applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive. Applicant’s argument that “Rink does not disclose or fairly suggest that magnetic field sensor element is a magnetic angle sensor.”.  However, Rink in [0004, wherein the sensor arrangement has a rotational angle index unit which is designed in such a manner that it can detect and/or identify the angular position of the first shaft with respect to a defined rotational angle and/or defined rotational angle range] discloses that magnetic field sensor element is a magnetic angle sensor.
Applicant’s argument in reference to claim 8 that “FIG. 8a does not show that the at least one conductive target is aligned with a north-south transition of the magnetic field source.”.  However Fig. 8a clearly discloses that the at least one conductive target is aligned with a north-south transition of the magnetic field source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858